Per Cueiam.
The two assignments of error brought forward in plaintiffs’ brief are based on exceptions to the charge. Plaintiffs contend the court failed to explain and apply the law of joint and concurrent negligence to the first issue. The contention is without merit and the assignments are overruled.
Careful consideration of the charge discloses the court made it quite clear that the jury should answer the first issue, “Yes,” if they found by the greater weight of the evidence that negligence on the part of defendant Rundle was one of the proximate causes of plaintiffs’ injuries. Indeed, the instructions bearing directly upon the first issue constitute a discriminating and correct application of the law to the facts as contemplated by G.S. 1-180, drawing into sharp focus the questions of fact for jury determination.
No error.